Citation Nr: 9901869	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1963 to September 1986, appealed that decision to the Board. 

Initially, the Board notes that the veteran requested a 
hearing before the RO to present testimony on his behalf.  
However, in May 1995, the veteran indicated his desire to 
withdraw his hearing request and have his appeal sent to the 
Board without further delay.  Accordingly, the Board will 
proceed with appellate review at this time.  See 38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  The veteran was on continuous active duty from September 
6, 1963 until September 30, 1986.

2.  The veteran did not continue on active duty beyond June 
30, 1985, for a continuous period of at least three years 
beyond that date.

3.  The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government,  or involuntarily for the convenience of the 
Government as a result of a reduction in force.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 21.7044 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that due to the length and character of 
his service he is eligible for VA educational assistance 
benefits.  Moreover, the veteran maintains that he was not 
discharged voluntarily, but was forced to take early 
retirement after declining to accept an assignment to the NCO 
Academy.  Accordingly, he contends that his early discharge 
was tantamount to discharge for hardship, a service-connected 
disability or a medical condition which preexisted service.  

Educational assistance benefits under Chapter 30, Title 38, 
United States Code may be available to a veteran who, as of 
December 31, 1989, is eligible for Chapter 34 education 
benefits and was on active duty at any time between October 
19, 1984, to July 1, 1985, if that individual either:  1) 
serves at least three years of continuous active duty in the 
Armed Forces after June 30, 1985; or 2) is discharged or 
released from active duty after June 30, 1985, for (a) a 
service-connected disability, a medical condition which 
preexisted service, hardship, or a physical or mental 
condition that was not characterized as a disability; (b) the 
convenience of the Government, if the individual completed 
not less than 30 months continuous active duty after that 
date; or (c) involuntarily for the convenience of the 
Government as a result of a reduction in force.  38 U.S.C.A. 
§§ 3011, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 21.7044 
(1998). 

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A (West 1991 
& Supp. 1998).  Finally, educational assistance may be in 
order for individuals separated from active service with an 
honorable discharge and who receive voluntary separation 
incentives.  38 U.S.C.A. § 3018B (West Supp. 1998); 38 C.F.R. 
§ 21.7045 (1998).

The veteran does not satisfy any of the foregoing conditions.  
The veterans Certificate of Release or Discharge from Active 
Duty, DD Form 214, indicates that the veteran served on 
continuous active duty with the United States Air Force from 
September 6, 1963 to September 30, 1986.  In addition, this 
form indicates that the type of separation was RETIREMENT 
and the narrative reason for separation was VOL  
RETIREMENT FOR YEARS OF SERVICE ESTABLISHED BY LAW.  The 
veterans DD Form 214 also indicates that the veterans 
service characterization was HONORABLE.  Information from 
the Department of Defense (DOD) includes a DOD Chapter 30 
Data Record which reveals that the veteran was on continuous 
active duty from September 6, 1963 to September 30, 1986.  In 
addition, the reason for the veterans separation was listed 
as OTH (other).  Although the veteran was eligible for 
Chapter 34 education benefits and was on active duty between 
October 19, 1984 and July 1, 1985, it is clear that the 
veteran did not have three years of continuous service after 
June 30, 1985, nor does he meet any of the exceptions to the 
three-year continuous active duty requirement after that 
date.  Additionally, there is no evidence of record from the 
DOD that the appellant was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by statute.  See 
38 U.S.C.A. §§ 3018A, 3018B.

The veteran does not dispute the fact that he served for less 
than three years of continuous active duty after June 30, 
1985.  In addition, he does not contend that he was 
discharged in September 1986 for one of the exceptions 
specifically enumerated by statute.  Rather, the veteran 
maintains that he was not discharged voluntarily, but was 
forced to take early retirement after declining to accept an 
assignment to the NCO Academy.  Accordingly, he contends that 
his early discharge should be considered an exception 
comparable to the statutory exceptions to the three-year duty 
requirement, such as discharge for hardship, a service-
connected disability or a medical condition which preexisted 
service.   

The Board acknowledges the veterans contention that he was 
forced to take early retirement against his will when he 
declined to accept an assignment with the NCO Academy.  
However, the Board notes that the service department has not 
characterized the reasons for the veterans separation as 
such to fall under any of the statutory exceptions to the 
three-year duty requirement.  In this regard, the Board notes 
that neither the veterans DD Form 214 nor the Chapter 30 DOD 
Data Record indicate that the veteran was discharged for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government,  or involuntarily for the convenience of the 
Government as a result of a reduction in force.  The Board 
stresses that the VA is bound by the service department 
determination as to the type and terms of the veteran's 
discharge or release from service.  Any dispute regarding the 
reasons for early release, therefore, should be addressed 
more appropriately to the service department. 

Although the Board is sympathetic to the veterans concerns, 
the governing law and regulatory provisions, cited above, 
mandate that an eligible individual have certain qualifying 
service in order to be eligible for Chapter 30 educational 
assistance benefits.  The Board acknowledges the veterans 
lengthy and honorable service; however, the Board is not free 
to ignore or make exceptions to laws passed by Congress.  
38 U.S.C.A. § 7104 (West 1991).  In this instance, the 
applicable law is specific as to the criteria for the benefit 
sought on appeal.  In short, there is no legal basis to award 
entitlement to Chapter 30 educational benefits.  Where the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim for educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
